Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a follow-up communication to an interview with Gregory Lunt on 4/29/2022.

The application has been amended with respect to claims submitted 1/13/2022 as follows: 

1.	(Currently Amended) An artificial reality system, comprising:
a head-mounted display that includes a display; and
a wrist-wearable device, in communication with the head-mounted display, that includes a band and a plurality of distinct sets of neuromuscular sensors, integrated into an inner surface the band, configured to detect neuromuscular signals from a wrist of a user of the wrist-wearable device when the wrist-wearable device is donned on the wrist of the user, wherein the plurality of distinct sets of neuromuscular sensors are positioned to be arranged circumferentially around the inner surface of the band 
wherein the head-mounted display is configured to: 
at a first time:
receive, from the wrist-wearable device, data representing a first sequence of neuromuscular signals gathered from the user and generated by the user as a result of the user performing a first gesture;
associate the first sequence of neuromuscular signals with a known action;
determine, based on the known action, which state the artificial reality system is currently in and further determine one or more personalization settings governing which actions lead to specific modes of operation;
based on both the current state of the artificial reality system and the determined personalization settings governing which associated actions lead to which specified modes of operation, enter a first mode of operation that is associated with the known action; and 
display, on the display, an indication that the first mode is active, wherein the indication that the first mode is active comprises text input based on the known action; and
at a second time after the first time:
receive, from the wrist-wearable device, subsequent data representing a second sequence of neuromuscular signals gathered from the user and generated by the user as a result of the user performing a second gesture;
associate the second sequence of neuromuscular signals with a different known action;
determine, at the second time and based on the different known action, that the artificial reality system is in the first mode;
based on at the second time, and the different known action, enter a second mode of operation, different from the first mode of operation, that is associated with the different known action; and 
display, on the display, an indication that the second mode is active, wherein displaying the indication that the second mode is active comprises displaying handwriting input based on the different known action. 

2.	(Canceled) 

3.	(Previously Presented) The artificial reality system of claim 1, wherein at least one of the first mode or the second mode comprises a typing mode in which the head-mounted display is configured to identify one or more tapping or typing actions based, at least in part, on at least one of the first sequence of neuromuscular signals or the second sequence of neuromuscular signals. 

4.	(Canceled)

5.	(Previously Presented) The artificial reality system of claim 1, wherein at least one of the first mode or the second mode comprises a writing mode in which the head-mounted display identifies one or more writing actions detected from the user based, at least in part, on at least one of the first sequence of neuromuscular signals or the second sequence of neuromuscular signals. 

6-7.	(Canceled) 

8.	(Previously Presented) The artificial reality system of claim 1, wherein at least one of the first mode or the second mode comprises a drawing mode in which the head-mounted display is configured to identify one or more drawing actions detected from the user based, at least in part, on at least one of the firs sequency of neuromuscular signals or the second sequence of neuromuscular signals. 

9-12.	(Canceled) 

13.	(Previously Presented) The artificial reality system of claim 1, wherein at least one of the first mode or the second mode comprises a one-handed mode in which the head-mounted display identifies one or more one-handed actions detected from the user based, at least in part, on at least one of the first sequence of neuromuscular signals or the second sequence of neuromuscular signals. 

14.	(Canceled) 

15.	(Currently Amended) The artificial reality system of claim 1, wherein the text input is identified based on one or more typing actions, tapping actions, writing actions, drawing actions, or one-handed actions detected from the user.

16.	(Previously Presented) The artificial reality system of claim 1, wherein displaying the indication that the first mode is active comprises listing one or more suggested or predicted words or phrases for text input.

17.	(Previously Presented) The artificial reality system of claim 1, wherein displaying the indication that the first mode is active comprises displaying one or more virtual ink marks based on the known action.

18.	(Previously Presented) The artificial reality system of claim 1, wherein displaying the indication that the first mode is active comprises displaying a drawing based on the known action.

19.	(Previously Presented) The artificial reality system of claim 1, wherein displaying the indication that the first mode is active comprises displaying the indication via a user interface presented within an augmented reality environment provided by the artificial reality system.

20.	(Previously Presented) The artificial reality system of claim 1, wherein displaying the indication that the first mode is active further comprises rendering the indication onto a physical surface that the user is interacting with to provide input to the artificial reality system.

21-25.	(Canceled) 

26.	(Previously Presented) The artificial reality system of claim 1, further comprising an additional wrist-wearable device configured to detect neuromuscular signals from a different wrist of the user.

27.	(Currently Amended) A method for receiving input in an artificial reality system, the method comprising:
at a first time:
receiving, at a head-mounted display and using one or more distinct sets of neuromuscular sensors arranged circumferentially around an inner surface of a band of a wrist-wearable device, 
associating the first sequence of neuromuscular signals with a first action;
determining, based on the known action, which state the artificial reality system is currently in and further determine one or more personalization settings governing which actions lead to specific modes of operation;
based on both the current state of the artificial reality system and the determined personalization settings governing which associated actions lead to which specified modes of operation, entering a first mode of operation that is associated with the first action; and
displaying on the head-mounted display an indication that the first mode is active, wherein the indication that the first mode is active comprises text input based on the known actions; and
at a second time after the first time:
receiving, from the wrist-wearable device, subsequent data representing a second sequence of neuromuscular signals gathered from the user and generated by the user as a result of the user performing a second gesture;
associating the second sequence of neuromuscular signals with a second, different action;
determining, at the second time and based on the different known action that the artificial reality system is in the first mode
based on at the second time, and the different known action, entering a second mode of operation, different from the first mode of operation, that is associated with the second, different action; and 
display, on the head-mounted display, an indication that the second mode is active, wherein displaying the indication that the second mode is active comprises displaying handwriting input based on the different known action.

28.	(Previously Presented) The method of claim 27, wherein at least one of the first mode or the second mode is selected from the group consisting of a typing mode, a writing mode, and a drawing mode. 

29-30.	(Canceled) 

31.	(Previously Presented)  The artificial reality system of claim 1, wherein displaying the indication that the first mode is active comprises prompting the user to adjust a way that the first gesture is performed.

32.	(Previously Presented) The artificial reality system of claim 1, wherein the known action is selected from the group consisting of: a writing action, a typing action, a tapping action, a drawing action, a one-handed action, a fingertip squeeze action, a pinching action, or a finger movement.
	
33.	(Previously Presented) The artificial reality system of claim 32, wherein the different known action is selected from the group consisting of: a writing action, a typing action, a tapping action, a drawing action, a one-handed action, a fingertip squeeze action, a pinching action, or a finger movement.

34.	(Previously Presented)  The artificial reality system of claim 1, wherein the first gesture and the second gesture are defined by the user.

35.	(Previously Presented)  The artificial reality system of claim 1, wherein:
the first gesture comprises a text input gesture, wherein the head-mounted display is configured to display text in response to the user performing the text input gesture; and 
the second gesture comprises a delete gesture, wherein the head-mounted display is configured to delete text in response to the user performing the delete gesture.

36.	(Previously Presented)  The artificial reality system of claim 35, wherein the text input gesture comprises a typing gesture, a tapping gesture, or a writing gesture.

37.	(Previously Presented)  The artificial reality system of claim 1, wherein the head-mounted display further includes an auxiliary sensor configured to identify at least a position of a hand of the user, wherein the head-mounted display is further configured to use the position of the hand of the user to identify the known action and the different known action.

38.	(Previously Presented)  The artificial reality system of claim 37, wherein the auxiliary sensor comprises a camera.

39.	(Previously Presented)  The artificial reality system of claim 37, wherein the auxiliary sensor comprises at least one inertial measurement unit sensor.

40.	(Previously Presented)  The artificial reality system of claim 1, wherein the plurality of distinct sets of neuromuscular sensors comprises sixteen distinct sets of neuromuscular sensors.

41.	(Previously Presented)  The artificial reality system of claim 1, wherein the band comprises an elastic band.

42.	(Previously Presented)  The artificial reality system of claim 1, wherein the neuromuscular sensors comprise at least one of: electromyography sensors, mechanomyography sensors, or sonomyography sensors.

43.	(Previously Presented)  The artificial reality system of claim 1, wherein the head-mounted display is further configured to, at a third time after the second time:
receive, from the wrist-wearable device, additional subsequent data representing a third sequence of neuromuscular signals gathered from the user and generated by the user as a result of the user performing a third gesture;
associate the third sequence of neuromuscular signals with an additional different known action;
enter a third mode of operation that is associated with the additional different known action; and
display, on the display, an indication that the third mode is active.

44.	(Previously Presented)  The artificial reality system of claim 1, wherein the head-mounted display is further configured to generate a signal to cause the artificial reality system to enter the first mode.

45.	(Previously Presented)  The artificial reality system of claim 44, wherein the signal is generated in response to detection of an event for which input to the artificial reality system is to be received.

46.	(Previously Presented)  The artificial reality system of claim 45, wherein the head-mounted display is further configured to display potential modes for providing the input.

47.	(Currently Amended)  A wrist-wearable device, comprising:
a communication element configured for communication with a head-mounted display;
a band comprising an inner surface positioned to be against a user’s arm when the band is donned on the user’s arm; and
a plurality of distinct sets of neuromuscular sensors integrated into and positioned circumferentially around the inner surface of the band
wherein the wrist-wearable device is configured to:
at a first time:
transmit, via the communication element and to the head-mounted display, data representing a first sequence of neuromuscular signals generated by the user as a result of the user performing a first gesture with a hand associated with the user’s arm to input data to the head-mounted display in a first mode, the transmitted data causing the head-mounted display to determine, based on an identified action, which state the head-mounted display is currently in and further determine one or more personalization settings governing which actions lead to specific modes of operation and, based on both the current state of the head-mounted display and the determined personalization settings governing which associated actions lead to which specified modes of operation, enter a first mode of operation that is associated with the identified action and display an indication that the first mode is active including displaying text input based on the identified action; and
at a second time:
transmit, via the communication element and to the head-mounted display, data representing a second sequence of neuromuscular signals generated by the user as a result of the user performing a second, different gesture with the hand associated with the user’s arm to input data to the head-mounted display in a second mode, the data representing the second sequence of neuromuscular signals causing the head-mounted display to determine, at the second time and based on a different identified actionthat the head-mounted display is in the first mode and, based on , and the different identified action, enter a second mode of operation, different from the first mode of operation, that is associated with the different identified action and display an indication that the second mode of operation is active including displaying handwriting input based on the different identified action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175